Case 8:17-cv-00190-SDM-SPF Document 293 Filed 10/23/20 Page 1 of 2 PageID 12623




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 FINANCIAL INFORMATION
 TECHNOLOGIES, INC.,

        Plaintiff,                                  Case No.: 8:17-cv-00190-T-23MAP

 vs.

 ICONTROL SYSTEMS, USA, LLC,

       Defendant.
 ___________________________________/

                       NOTICE OF FILING VERIFIED STATEMENT

        Defendant, ICONTROL SYSTEMS, USA, LLC (“iControl”), by and through its

 undersigned counsel, hereby files the attached Verified Statement of Tal J. Zlotnitsky, pursuant

 to this Court’s Order dated September 19, 2020 (Doc. No. 291).


                                             /s/ Jonathan B. Sbar
                                             Robert L. Rocke, Esq. (FBN 710342)
                                             Email: rrocke@rmslegal.com
                                             Jonathan B. Sbar, Esq. (FBN 131016)
                                             Email: jsbar@rmslegal.com
                                             ROCKE, McLEAN & SBAR, P.A.
                                             2309 S. MacDill Avenue
                                             Tampa, Florida 33629
                                             Phone: 813-769-5600
                                             Fax:     813-769-5601
                                             Attorneys for Defendant
Case 8:17-cv-00190-SDM-SPF Document 293 Filed 10/23/20 Page 2 of 2 PageID 12624




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing has been furnished via Electronic

 Mail using the Court’s ePortal system, on the 23rd day of October, 2020, to the following:

 Richard C. McCrea, Jr., Esq. (FBN 351539)
 Catherine H. Molloy, Esq. (FBN 33500)
 Greenberg Traurig, P.A.
 101 E. Kennedy Blvd., Suite 1900
 Tampa, FL 33602
 Phone: 813-318-5700
 Fax:    813-318-5900
 Email: mccrear@gtlaw.com
 Email: molloyk@gtlaw.com
 Attorneys for Plaintiff


                                              _/s/ Jonathan B. Sbar_____________________
                                              Attorney




                                                 2
